          \...,ct::,e .L . .L::,-t.;v-uo::,::,u-l"'i:f-\   UULUlllt:!lll LfO   r-11eu U::1/ULf/.L::1   t"'ctye .L ur .j


         Case 1:19-cv-05990-RA Document 47 Filed 09/06/19 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RHODE ISLAND LABORERS' PENSION
 FUND, Individually and on Behalf of and All                             Civil Action No.: 1:19-cv-05990-RA
 Others Similarly Situated,
                                                                                                           r -- ~-   ::-:.==========
                                                                                                            liSDC-SD~Y
                                Plaintiff,                               CLASS ACTION
                                                                                                            DOCU:\fE\fT
 V.                                                                      Hon. Ronnie Abrams                 ELECl KO\TICA LLY FILED
                                                                                                       1    DOC#:
 FED EX CORPORATION, FREDERICK W.
 SMITH, ALAN B. GRAF, JR., DAVID J.
                                                                                                       : ()\ TE F_Il_1    _D:-3~/            -rl("""""4-
                                                                                                                                       ~-C--0-




 BRONCZEK, RAJESH SUBRAMANIAM,                                                                         ._ ..              ..   ·----
 DAVID L. CUNNINGHAM, DONALD F.
 COLLERAN, and MICHAEL C. LENZ,

                               Defendants.

 SELWYN KARP, Individually and on Behalf
 of All Others Similarly Situated,                                       Civil Action No.: 1: 19-cv-06183- RA

                                Plaintiff,
                                                                         CLASS ACTION
 V.
                                                                        Hon. Ronnie Abrams
 FEDEX CORPORATION, FREDERICK W.
 SMITH, ALAN B. GRAF, JR., DAVID J.
 BRONCZEK, RAJESH SUBRAMANIAM,
 DAVID L. CUNNINGHAM, DONALD F.
 COLLERAN, and MICHAEL C. LENZ,

                               Defendants.


WITHDRAWAL OF JAMES A. HENTZ'S MOTION FOR CONSOLIDATION OF THE
    ACTIONS, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF
                   SELECTION OF LEAD COUNSEL

       TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR RESPECTIVE

ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that James A. Hentz ("Movant") respectfully withdraws his

motion for consolidation of the above-captioned actions (the "Actions"), appointment as Lead
            I..Jct:=,e J.. J.:::1-1.,;v-u~:::,:::,u-r-u-\   UULUI I It:! IL '+0   r-11eu U:::1/U'+/ J.:::1   l"'d!::lt: L. UI .:l


            Case 1:19-cv-05990-RA Document 47 Filed 09/06/19 Page 2 of 3


Plaintiff, and approval of his selection of Lead Counsel. On August 26, 2019, Movant timely filed

a motion for consolidation of the actions, appointment as Lead Plaintiff, and approval of selection

of counsel, stating that he suffered losses of approximately $111,881.21 in financial losses in

connection with his purchases of FedEx Corporation securities between September 19, 2017 and

December 18, 2018, both dates inclusive. Similar motions for consolidation of the actions,

appointment as lead plaintiff, and approval of selection of counsel were filed by other putative

class members in the Actions. Having reviewed the competing lead plaintiff motions, Movant does

not appear to have the largest financial interest.

         The Private Securities Litigation Reform Act of 1995 ("PSLRA") provides a presumption

that the "most adequate plaintiff' to represent the interests of class members is the person or group

that, among other things, has "the largest financial interest in the relief sought by the class." 15

U.S.C. § 78u-4(a)(3)(B)(iii)(I). Based upon a review of the competing motions and supporting

papers provided by the other movants seeking appointment as lead plaintiff, it appears that, while

Movant is well-qualified to serve as Lead Plaintiff in the Actions, he does not possess the "largest

financial interest in the relief sought by the class" as required by the PSLRA. 15 U.S.C. § 78u-

4( a)(3)(B)(iii)(I)(bb ).

        This withdrawal shall have no impact on the Movant's membership in the proposed class

and his right to share in any recovery obtained for the benefit of the class. If, for any reason, the

Court holds the other movants unable or unfit to serve as lead plaintiff, Movant and Movant's

counsel stand ready, willing and able to serve as lead plaintiff and lead counsel, respectively.



                                                [Signature On Following Page]




                                                                      2
         case 1:1~-cv-U!::>!:mU-RA uocument 4b   Hied U~/U4/l~   fJage J or J
         Case 1:19-cv-05990-RA Document 47 Filed 09/06/19 Page 3 of 3


Dated: September 4, 2019                    Respectfully Submitted,

                                            LEVI & KORSINSKY, LLP

                                            By: Isl Gregory M. Nespole
                                            Gregory M. Nespole (GN-6820)
                                            55 Broadway, 10th Floor
                                            New York, NY I 0006
                                            Tel: (212) 363-7500
                                            Fax: (212) 363-7171
                                            Email: gnespole@zlk.com

                                            Counsel for Movant




                                        3
